EX-99.1 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 12 NOI Detail 13 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Depositor Master Servicer Special Servicer Trust Advisor Credit Suisse First Boston Mortgage Securities Corp. KeyBank National Association C-III Asset Management LLC Park Bridge Lender Services LLC Eleven Madison Avenue 11501 Outlook Street 5221 N. O'Connor Blvd., Suite 600 600 Third Avenue New York, NY 10010 Suite 300 Irving, TX 75039 40th Floor Overland Park, KS 66211 New York, NY 10016 Contact: Contact: General Information Number Andy Lindenman Contact: CMBS SS Group Contact: David Rodgers Phone Number: (212) 325-2000 Phone Number: (913) 317-4372 Phone Number: (972) 868-5300 Phone Number (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Fund Expenses Trust Distribution Balance Subordination Level (1) A-1 126281AW4 1.684000% 43,251,000.00 30,707,788.35 704,265.09 43,093.26 0.00 0.00 747,358.35 30,003,523.26 30.33% A-2 126281AX2 2.969900% 56,329,000.00 56,329,000.00 0.00 139,409.58 0.00 0.00 139,409.58 56,329,000.00 30.33% A-3 126281AY0 3.236100% 270,000,000.00 270,000,000.00 0.00 728,122.50 0.00 0.00 728,122.50 270,000,000.00 30.33% A-4 126281AZ7 3.505000% 405,275,000.00 405,275,000.00 0.00 1,183,740.73 0.00 0.00 1,183,740.73 405,275,000.00 30.33% A-SB 126281BA1 3.351200% 74,606,000.00 74,606,000.00 0.00 208,349.69 0.00 0.00 208,349.69 74,606,000.00 30.33% A-S 126281BD5 3.791000% 84,946,000.00 84,946,000.00 0.00 268,358.57 0.00 0.00 268,358.57 84,946,000.00 23.25% B 126281BE3 4.043700% 66,743,000.00 66,743,000.00 0.00 224,907.22 0.00 0.00 224,907.22 66,743,000.00 17.69% C 126281BF0 4.442568% 53,091,000.00 53,091,000.00 0.00 196,550.30 0.00 0.00 196,550.30 53,091,000.00 13.27% D 126281AL8 3.942568% 62,192,000.00 62,192,000.00 0.00 204,330.14 0.00 0.00 204,330.14 62,192,000.00 8.09% E 126281AN4 4.000000% 24,270,000.00 24,270,000.00 0.00 80,900.00 0.00 0.00 80,900.00 24,270,000.00 6.07% F 126281AQ7 4.000000% 15,168,000.00 15,168,000.00 0.00 50,560.00 0.00 0.00 50,560.00 15,168,000.00 4.80% NR 126281AS3 4.000000% 57,645,215.00 57,645,215.00 0.00 192,083.32 0.00 0.00 192,083.32 57,645,215.00 0.00% R 126281AU8 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,213,516,215.00 1,200,973,003.35 704,265.09 3,520,405.31 0.00 0.00 4,224,670.40 1,200,268,738.26 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Notional Ending Rate Amount Amount Distribution Penalties Distribution Amount X-A 126281BB9 1.095773% 934,407,000.00 921,863,788.35 841,794.19 0.00 841,794.19 921,159,523.26 X-B 126281BC7 0.398868% 66,743,000.00 66,743,000.00 22,184.69 0.00 22,184.69 66,743,000.00 X-D 126281AC8 0.500000% 62,192,000.00 62,192,000.00 25,913.33 0.00 25,913.33 62,192,000.00 X-E 126281AE4 0.442568% 24,270,000.00 24,270,000.00 8,950.93 0.00 8,950.93 24,270,000.00 X-F 126281AG9 0.442568% 15,168,000.00 15,168,000.00 5,594.05 0.00 5,594.05 15,168,000.00 X-NR 126281AJ3 0.442568% 57,645,215.00 57,645,215.00 21,259.92 0.00 21,259.92 57,645,215.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 126281AW4 709.99025109 16.28320941 0.99635292 0.00000000 0.00000000 693.70704169 A-2 126281AX2 1,000.00000000 0.00000000 2.47491665 0.00000000 0.00000000 1,000.00000000 A-3 126281AY0 1,000.00000000 0.00000000 2.69675000 0.00000000 0.00000000 1,000.00000000 A-4 126281AZ7 1,000.00000000 0.00000000 2.92083334 0.00000000 0.00000000 1,000.00000000 A-SB 126281BA1 1,000.00000000 0.00000000 2.79266668 0.00000000 0.00000000 1,000.00000000 A-S 126281BD5 1,000.00000000 0.00000000 3.15916665 0.00000000 0.00000000 1,000.00000000 B 126281BE3 1,000.00000000 0.00000000 3.36974994 0.00000000 0.00000000 1,000.00000000 C 126281BF0 1,000.00000000 0.00000000 3.70213972 0.00000000 0.00000000 1,000.00000000 D 126281AL8 1,000.00000000 0.00000000 3.28547305 0.00000000 0.00000000 1,000.00000000 E 126281AN4 1,000.00000000 0.00000000 3.33333333 0.00000000 0.00000000 1,000.00000000 F 126281AQ7 1,000.00000000 0.00000000 3.33333333 0.00000000 0.00000000 1,000.00000000 NR 126281AS3 1,000.00000000 0.00000000 3.33216417 0.00000000 0.00000000 1,000.00000000 R 126281AU8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Notional Ending Amount Distribution Penalties Amount X-A 126281BB9 986.57628673 0.90088601 0.00000000 985.82258401 X-B 126281BC7 1,000.00000000 0.33238976 0.00000000 1,000.00000000 X-D 126281AC8 1,000.00000000 0.41666661 0.00000000 1,000.00000000 X-E 126281AE4 1,000.00000000 0.36880635 0.00000000 1,000.00000000 X-F 126281AG9 1,000.00000000 0.36880604 0.00000000 1,000.00000000 X-NR 126281AJ3 1,000.00000000 0.36880633 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,200,973,004.04 1,200,973,004.06 704,265.09 0.00 0.00 0.00 1,200,268,738.95 1,200,268,738.97 704,265.09 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 03/01/2017 - 03/30/2017 30 43,093.26 0.00 43,093.26 0.00 0.00 0.00 43,093.26 0.00 A-2 03/01/2017 - 03/30/2017 30 139,409.58 0.00 139,409.58 0.00 0.00 0.00 139,409.58 0.00 A-3 03/01/2017 - 03/30/2017 30 728,122.50 0.00 728,122.50 0.00 0.00 0.00 728,122.50 0.00 A-4 03/01/2017 - 03/30/2017 30 1,183,740.73 0.00 1,183,740.73 0.00 0.00 0.00 1,183,740.73 0.00 A-SB 03/01/2017 - 03/30/2017 30 208,349.69 0.00 208,349.69 0.00 0.00 0.00 208,349.69 0.00 X-A 03/01/2017 - 03/30/2017 30 841,794.19 0.00 841,794.19 0.00 0.00 0.00 841,794.19 0.00 X-B 03/01/2017 - 03/30/2017 30 22,184.69 0.00 22,184.69 0.00 0.00 0.00 22,184.69 0.00 X-D 03/01/2017 - 03/30/2017 30 25,913.33 0.00 25,913.33 0.00 0.00 0.00 25,913.33 0.00 X-E 03/01/2017 - 03/30/2017 30 8,950.93 0.00 8,950.93 0.00 0.00 0.00 8,950.93 0.00 X-F 03/01/2017 - 03/30/2017 30 5,594.05 0.00 5,594.05 0.00 0.00 0.00 5,594.05 0.00 X-NR 03/01/2017 - 03/30/2017 30 21,259.92 0.00 21,259.92 0.00 0.00 0.00 21,259.92 0.00 A-S 03/01/2017 - 03/30/2017 30 268,358.57 0.00 268,358.57 0.00 0.00 0.00 268,358.57 0.00 B 03/01/2017 - 03/30/2017 30 224,907.22 0.00 224,907.22 0.00 0.00 0.00 224,907.22 0.00 C 03/01/2017 - 03/30/2017 30 196,550.30 0.00 196,550.30 0.00 0.00 0.00 196,550.30 0.00 D 03/01/2017 - 03/30/2017 30 204,330.14 0.00 204,330.14 0.00 0.00 0.00 204,330.14 0.00 E 03/01/2017 - 03/30/2017 30 80,900.00 0.00 80,900.00 0.00 0.00 0.00 80,900.00 0.00 F 03/01/2017 - 03/30/2017 30 50,560.00 0.00 50,560.00 0.00 0.00 0.00 50,560.00 0.00 NR 03/01/2017 - 03/30/2017 30 192,150.72 0.00 192,150.72 0.00 0.00 67.40 192,083.32 1,058.90 Totals 4,446,169.82 0.00 4,446,169.82 0.00 0.00 67.40 4,446,102.42 1,058.90 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Other Required Information Available Distribution Amount (1) 5,150,367.51 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Controlling Class Information Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class: NR Effective as of: 03/20/2015 Controlling Class Representative: Raith Capital Partners, LLC Total Effective as of: 03/20/2015 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,458,857.91 Master Servicing Fee - Keybank, N.A. 6,483.03 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 3,929.85 Deferred Interest 0.00 CREFC Royalty License Fee 517.09 ARD Interest 0.00 Trust Advisor Ongoing Fee - Park Bridge Lender Services 1,758.09 Net Prepayment Interest Shortfall 0.00 Total Fees 12,688.06 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 67.40 ASER Amount 0.00 Total Interest Collected 4,458,857.91 Special Servicing Fee 0.00 Principal: Scheduled Principal 704,265.09 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 67.40 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 704,265.09 Payments to Certificateholders & Others: Other: Interest Distribution 4,446,102.42 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 704,265.09 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 5,150,367.51 Total Funds Collected 5,163,123.00 Total Funds Distributed 5,163,122.97 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance State (3) Scheduled # of Scheduled Agg. % of WAM WAC Weighted State # of Scheduled Agg. % of WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 4,999,999 or less 25 76,747,729.88 6.39 87 4.5433 2.097970 Arizona 1 2,397,915.63 0.20 87 4.9200 1.750000 5,000,000 to 9,999,999 24 165,008,672.03 13.75 88 4.5960 2.026987 California 23 179,495,834.84 14.95 83 4.3104 2.034735 10,000,000 to 19,999,999 16 228,777,473.96 19.06 88 4.6426 1.701049 Connecticut 1 77,179,054.00 6.43 95 3.8000 4.820000 20,000,000 to 24,999,999 5 109,987,018.85 9.16 81 4.2573 1.882147 Delaware 1 20,217,018.85 1.68 93 4.3000 1.610000 25,000,000 to 49,999,999 8 247,579,218.51 20.63 92 4.3211 2.772580 Florida 18 96,595,298.07 8.05 91 4.5754 2.197254 50,000,000 or greater 4 372,168,625.72 31.01 91 3.9433 3.940911 Georgia 6 33,981,514.86 2.83 93 4.4738 2.210747 Illinois 2 3,240,939.83 0.27 93 4.3000 1.630000 Totals 82 1,200,268,738.95 100.00 89 4.3114 2.703374 Indiana 3 16,601,514.52 1.38 90 4.9400 2.713959 Kentucky 1 8,151,820.22 0.68 90 4.9400 2.380000 Louisiana 3 31,746,393.94 2.64 91 4.5430 1.546951 Maryland 2 48,302,519.70 4.02 95 3.8706 2.517605 Michigan 3 26,492,050.91 2.21 89 4.5835 1.973349 Missouri 2 38,000,000.00 3.17 91 4.1838 6.357368 Nebraska 1 6,078,493.85 0.51 92 4.7000 1.240000 Nevada 1 2,420,210.74 0.20 34 4.9300 1.400000 New Jersey 1 13,063,230.87 1.09 93 4.4900 1.370000 New York 4 294,989,571.72 24.58 90 3.9807 3.710912 North Carolina 13 80,858,843.34 6.74 91 4.4291 1.854221 Ohio 1 12,732,670.12 1.06 93 4.5100 1.370000 Oregon 2 10,872,966.77 0.91 92 4.4458 1.531587 South Carolina 1 6,225,081.32 0.52 93 4.4700 2.550000 Tennessee 1 5,084,222.55 0.42 92 4.3300 1.550000 Texas 17 156,504,591.54 13.04 83 4.8072 1.674983 Virginia 5 21,264,399.37 1.77 93 4.4223 1.786163 Washington 1 7,690,882.06 0.64 91 4.5100 1.210000 Totals 114 1,200,268,738.95 100.00 89 4.3114 2.703374 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled Agg. % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.25 or less 3 15,108,459.54 1.26 92 4.6662 1.213207 Industrial 5 25,413,230.87 2.12 93 4.4463 1.651861 1.26 to 1.50 14 157,522,827.64 13.12 85 4.6702 1.379639 Lodging 14 285,787,956.62 23.81 91 4.3383 1.970821 1.51 to 1.75 18 209,228,602.61 17.43 87 4.4759 1.664726 Mixed Use 4 37,213,557.74 3.10 91 4.4178 1.503655 1.76 to 2.00 13 325,241,918.46 27.10 88 4.3138 1.848294 Mobile Home Park 23 87,479,006.43 7.29 91 4.5619 2.167729 2.01 to 2.25 7 40,439,723.83 3.37 93 4.4244 2.084236 Multi-Family 31 277,236,995.93 23.10 87 4.6020 1.826839 2.26 to 2.50 9 84,222,506.06 7.02 91 4.6193 2.375392 Office 8 147,671,129.52 12.30 89 3.8784 5.536135 2.51 to 2.75 8 122,764,564.53 10.23 92 4.1636 2.606245 Retail 20 307,805,805.28 25.64 89 4.1007 3.237730 2.76 to 3.00 3 27,927,713.33 2.33 93 4.5468 2.824879 Self Storage 9 31,579,357.22 2.63 82 4.7078 2.057775 3.01 or greater 7 217,812,422.95 18.15 92 3.7786 6.319544 Totals 114 1,200,268,738.95 100.00 89 4.3114 2.703374 Totals 82 1,200,268,738.95 100.00 89 4.3114 2.703374 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.0000% or less 7 253,548,908.49 21.12 93 3.7363 5.196941 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.0001% to 4.2500% 4 147,875,000.00 12.32 91 4.0424 3.012646 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.2501% to 4.5000% 36 495,071,330.40 41.25 88 4.3991 1.802494 25 to 36 months 82 1,200,268,738.95 100.00 89 4.3114 2.703374 4.5001% to 4.7500% 15 168,582,765.90 14.05 92 4.5839 2.020038 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.7501% to 5.0000% 15 101,526,447.32 8.46 88 4.9052 1.941025 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 5.0001% or greater 5 33,664,286.84 2.80 60 5.3781 1.533644 Totals 82 1,200,268,738.95 100.00 89 4.3114 2.703374 Totals 82 1,200,268,738.95 100.00 89 4.3114 2.703374 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 5 53,487,134.36 4.46 32 4.7675 1.605860 61 months or greater 77 1,146,781,604.59 95.54 92 4.2901 2.754563 Totals 82 1,200,268,738.95 100.00 89 4.3114 2.703374 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 5 335,296,580.00 27.94 92 3.8125 4.273742 1 year or less 81 1,195,584,573.71 99.61 89 4.3109 2.707187 299 months or less 11 119,242,769.30 9.93 92 4.4697 1.948239 1 to 2 years 1 4,684,165.24 0.39 91 4.4400 1.730000 300 months or more 66 745,729,389.65 62.13 87 4.5104 2.118048 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 82 1,200,268,738.95 100.00 89 4.3114 2.703374 Totals 82 1,200,268,738.95 100.00 89 4.3114 2.703374 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State”and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loanstructure.The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loanstructure.Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10092616 1 LO New York NY 380,887.53 0.00 4.021% N/A 11/6/24 N 110,000,000.00 110,000,000.00 4/6/17 10091896 2 OF New York NY 308,277.78 0.00 3.580% N/A 10/6/24 N 100,000,000.00 100,000,000.00 4/6/17 10087539 3 LO New York NY 322,426.11 108,228.27 4.400% N/A 8/6/24 N 85,097,799.99 84,989,571.72 4/6/17 10096283 4 RT Trumbull CT 252,547.02 0.00 3.800% N/A 3/1/25 N 77,179,054.00 77,179,054.00 4/1/17 10096279 5 RT Wheaton MD 139,454.02 0.00 3.800% N/A 3/1/25 N 42,617,526.00 42,617,526.00 4/1/17 10091894 6 MH Various FL 133,735.65 0.00 4.620% N/A 10/6/24 N 33,616,000.00 33,616,000.00 4/6/17 10093827 7 Various Various Various 131,936.00 0.00 4.560% N/A 1/6/25 N 33,600,000.00 33,600,000.00 4/6/17 10096939 8 MU Los Angeles CA 117,132.75 43,110.74 4.400% N/A 2/6/25 N 30,914,803.25 30,871,692.51 4/6/17 10096940 9 MF Tallahassee FL 116,682.71 0.00 4.450% N/A 12/6/24 N 30,450,000.00 30,450,000.00 4/6/17 10093954 10 RT Chesterfield MO 90,921.28 0.00 4.061% N/A 10/6/24 N 26,000,000.00 26,000,000.00 4/6/17 10092142 11 MF Various NC 95,961.80 0.00 4.411% N/A 11/6/24 N 25,264,000.00 25,264,000.00 4/6/17 10092139 12 MF Various NC 95,566.77 0.00 4.411% N/A 11/6/24 N 25,160,000.00 25,160,000.00 4/6/17 10096941 13 RT Rancho Santa Margarit CA 88,179.76 0.00 4.290% N/A 1/5/25 N 23,870,000.00 23,870,000.00 4/5/17 10092051 14 RT Eureka CA 80,175.47 0.00 3.962% N/A 11/6/24 N 23,500,000.00 23,500,000.00 4/6/17 10096942 15 OF Houston TX 83,700.00 0.00 4.500% N/A 12/6/24 N 21,600,000.00 21,600,000.00 4/6/17 10093812 16 RT Newark DE 74,966.35 28,956.65 4.300% N/A 1/6/25 N 20,245,975.50 20,217,018.85 4/6/17 10096943 17 RT Newport Beach CA 76,301.33 0.00 4.260% N/A 1/5/20 N 20,800,000.00 20,800,000.00 4/5/17 10092610 18 MF Lafayette LA 74,387.08 0.00 4.430% N/A 11/6/24 N 19,500,000.00 19,500,000.00 4/6/17 10095979 19 MH Various Various 70,828.71 26,068.53 4.400% N/A 2/6/25 N 18,693,794.99 18,667,726.46 4/6/17 10093911 20 Various Various Various 72,667.84 34,673.23 4.660% N/A 1/6/25 N 18,109,111.06 18,074,437.83 4/6/17 10096944 21 MF Austin TX 74,664.67 22,734.17 4.830% N/A 3/6/25 N 17,951,834.44 17,929,100.27 4/6/17 10095828 22 SS Various TX 76,920.65 19,377.49 4.970% N/A 2/6/25 N 17,973,281.86 17,953,904.37 4/6/17 10096560 23 Various Various TX 82,215.14 18,822.76 5.600% N/A 10/6/19 N 17,049,223.17 17,030,400.41 4/6/17 10091679 24 MF Houston TX 58,031.05 16,630.11 4.880% N/A 10/6/24 N 13,809,609.25 13,792,979.14 4/6/17 10093803 25 IN Wall Township NJ 50,607.06 25,741.88 4.490% N/A 1/6/25 N 13,088,972.75 13,063,230.87 4/6/17 10095831 26 LO New Albany OH 49,545.88 25,011.75 4.510% N/A 1/6/25 N 12,757,681.87 12,732,670.12 4/6/17 10096199 27 IN Santa Clarita CA 46,792.78 0.00 4.400% N/A 2/6/25 N 12,350,000.00 12,350,000.00 4/6/17 10092950 28 MF Fayetteville NC 47,337.24 15,055.08 4.475% N/A 11/6/24 N 12,284,307.83 12,269,252.75 4/6/17 10095915 29 RT Lake Ozark MO 45,983.33 0.00 4.450% N/A 2/6/25 N 12,000,000.00 12,000,000.00 4/6/17 10093872 30 MF Fayetteville NC 44,417.09 14,452.36 4.400% N/A 1/6/25 N 11,722,985.89 11,708,533.53 4/6/17 10093598 31 LO Macon GA 41,645.52 15,274.82 4.420% N/A 1/6/25 N 10,941,750.31 10,926,475.49 4/6/17 10093848 32 MF Houston TX 40,344.35 14,049.18 4.390% N/A 1/6/25 N 10,672,325.32 10,658,276.14 4/6/17 10092149 33 RT Genoa Township MI 39,267.93 13,174.00 4.500% N/A 11/6/24 N 10,133,660.58 10,120,486.58 4/6/17 10096945 34 Various Newport Beach CA 36,184.36 0.00 4.290% N/A 1/5/20 N 9,795,000.00 9,795,000.00 4/5/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10093196 35 RT Baton Rouge LA 36,955.68 12,200.78 4.680% N/A 12/6/24 N 9,170,143.56 9,157,942.78 4/6/17 10087366 36 MH Whitmore Lake MI 37,558.47 11,589.99 4.910% N/A 7/6/24 N 8,883,154.32 8,871,564.33 4/6/17 10093750 37 MF Houston TX 32,839.33 0.00 4.540% N/A 1/6/25 N 8,400,000.00 8,400,000.00 4/6/17 10095998 38 LO Lithonia GA 31,636.71 10,919.94 4.550% N/A 2/6/25 N 8,074,594.70 8,063,674.76 4/6/17 10091722 39 LO Louisville KY 34,715.47 9,057.02 4.940% N/A 10/6/24 N 8,160,877.24 8,151,820.22 4/6/17 10093239 40 MF Gainesville FL 30,173.72 10,659.38 4.520% N/A 12/6/24 N 7,752,311.54 7,741,652.16 4/6/17 10096946 41 OF Redmond WA 29,909.84 10,672.53 4.510% N/A 11/5/24 N 7,701,554.59 7,690,882.06 4/5/17 10091719 42 LO Indianapolis IN 32,897.24 8,582.66 4.940% N/A 10/6/24 N 7,733,450.05 7,724,867.39 4/6/17 10087793 43 MH Battle Creek MI 27,835.42 0.00 4.310% N/A 9/6/24 N 7,500,000.00 7,500,000.00 4/6/17 10096947 44 MF Houston TX 31,951.48 8,817.94 5.140% N/A 10/6/24 N 7,218,861.80 7,210,043.86 4/6/17 10091725 45 MF Daytona Beach FL 29,770.24 7,439.31 5.040% N/A 10/6/24 N 6,859,502.73 6,852,063.42 4/6/17 10092144 46 MF Fort Walton Beach FL 23,330.73 0.00 4.250% N/A 11/6/24 N 6,375,000.00 6,375,000.00 4/6/17 10092670 47 LO Lincoln NE 24,648.19 11,655.51 4.700% N/A 12/6/24 N 6,090,149.36 6,078,493.85 4/6/17 10093748 48 LO Canton GA 23,837.60 8,271.01 4.550% N/A 1/6/25 N 6,084,038.31 6,075,767.30 4/6/17 10093908 49 MH Murrells Inlet SC 23,990.50 7,566.02 4.470% N/A 1/6/25 N 6,232,647.34 6,225,081.32 4/6/17 10096948 50 RT Timonium MD 21,583.11 11,427.19 4.400% N/A 12/5/24 N 5,696,420.89 5,684,993.70 4/5/17 10091723 51 LO Clarksville IN 24,947.78 6,508.70 4.940% N/A 10/6/24 N 5,864,698.62 5,858,189.92 4/6/17 10092951 52 RT Aloha OR 21,251.18 8,119.72 4.350% N/A 11/6/24 N 5,673,286.06 5,665,166.34 4/6/17 10093976 53 MF Escondido CA 19,607.50 0.00 4.140% N/A 2/6/25 N 5,500,000.00 5,500,000.00 4/6/17 10093490 54 RT Ontario OR 20,432.23 7,089.44 4.550% N/A 1/6/25 N 5,214,889.87 5,207,800.43 4/6/17 10096949 55 OF Newark CA 19,724.55 7,098.29 4.490% N/A 11/5/24 N 5,101,543.93 5,094,445.64 4/5/17 10096950 56 RT Bartlett TN 18,984.22 7,275.33 4.330% N/A 12/5/24 N 5,091,497.88 5,084,222.55 4/5/17 10096951 57 RT Long Beach CA 18,944.44 0.00 4.400% N/A 12/5/24 N 5,000,000.00 5,000,000.00 4/5/17 10093339 58 MF Gainesville FL 18,614.63 6,575.94 4.520% N/A 12/6/24 N 4,782,520.53 4,775,944.59 4/6/17 10096952 59 OF Virginia Beach VA 17,934.33 6,593.09 4.440% N/A 11/5/24 N 4,690,758.33 4,684,165.24 4/6/17 10096953 60 OF Alameda CA 17,195.72 5,471.62 4.450% N/A 1/6/25 N 4,487,465.30 4,481,993.68 4/6/17 10096954 61 MU Durham NC 17,381.51 5,174.84 4.600% N/A 1/5/25 N 4,388,040.07 4,382,865.23 4/5/17 10096209 62 LO Madison GA 15,893.46 8,007.34 4.500% N/A 2/6/25 N 4,101,538.15 4,093,530.81 4/6/17 10093749 63 SS Stanton CA 13,720.15 8,449.00 4.000% N/A 1/6/25 N 3,983,269.29 3,974,820.29 4/6/17 10093559 64 SS Cerritos CA 13,039.23 8,074.24 4.000% N/A 12/6/24 N 3,785,582.44 3,777,508.20 4/6/17 10096955 65 RT San Bernardino CA 14,361.16 5,146.22 4.500% N/A 11/5/24 N 3,706,106.11 3,700,959.89 4/5/17 10093560 66 RT Beverly Hills CA 13,268.00 0.00 4.280% N/A 1/6/25 N 3,600,000.00 3,600,000.00 4/6/17 10095832 67 SS Texas City TX 14,716.16 3,987.13 4.960% N/A 2/6/20 N 3,445,510.34 3,441,523.21 4/6/17 10096189 68 RT Richmond Hill GA 12,661.70 4,761.71 4.350% N/A 2/6/25 N 3,380,208.34 3,375,446.63 4/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10093873 69 MH Various IL 12,016.60 4,353.75 4.300% N/A 1/6/25 N 3,245,293.58 3,240,939.83 4/6/17 10093487 70 MH Lake Charles LA 12,915.16 3,970.98 4.850% N/A 12/6/24 N 3,092,422.14 3,088,451.16 4/6/17 10091720 71 LO Indianapolis IN 12,854.45 3,353.63 4.940% N/A 10/6/24 N 3,021,810.84 3,018,457.21 4/6/17 10096956 72 MF College Station TX 11,708.00 3,581.82 4.550% N/A 12/6/24 N 2,988,216.61 2,984,634.79 4/6/17 10093629 73 RT Visalia CA 10,781.23 3,384.73 4.800% N/A 12/6/24 N 2,608,361.52 2,604,976.79 4/6/17 10093551 74 SS Irwindale CA 8,611.11 0.00 4.000% N/A 1/6/25 N 2,500,000.00 2,500,000.00 4/6/17 10096957 75 RT Boulder City NV 10,287.32 3,026.47 4.930% N/A 2/5/20 N 2,423,237.21 2,420,210.74 4/5/17 10087178 76 MH Tucson AZ 10,172.41 3,126.17 4.920% N/A 7/6/24 N 2,401,041.80 2,397,915.63 4/6/17 10087176 77 MF Tallahassee FL 9,756.91 2,610.77 4.920% N/A 7/6/24 N 2,302,969.51 2,300,358.74 4/6/17 10091684 78 MH San Antonio TX 8,128.21 2,602.66 4.780% N/A 10/6/24 N 1,974,730.86 1,972,128.20 4/6/17 10092145 79 MH Holly Hill FL 7,048.63 0.00 4.280% N/A 11/6/24 N 1,912,500.00 1,912,500.00 4/6/17 10096190 80 MF Savannah GA 5,426.44 2,040.74 4.350% N/A 2/6/25 N 1,448,660.61 1,446,619.87 4/6/17 10093881 81 MF Cocoa FL 6,248.86 2,273.28 5.410% N/A 1/6/25 N 1,341,356.91 1,339,083.63 4/6/17 10096958 82 OF Boynton Beach FL 5,897.89 1,387.18 5.550% N/A 9/5/24 N 1,234,082.70 1,232,695.52 4/5/17 Totals 4,458,857.91 704,265.09 1,200,973,004.04 1,200,268,738.95 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI Recent NOI NOI Start Date NOI End Date 10092616 1 Lodging New York NY 110,000,000.00 0.00 19,475,442.44 10/1/15 9/30/16 10091896 2 Office New York NY 100,000,000.00 29,831,639.56 0.00 10087539 3 Lodging New York NY 84,989,571.72 9,984,608.93 0.00 10096283 4 Retail Trumbull CT 77,179,054.00 15,538,851.00 0.00 10096279 5 Retail Wheaton MD 42,617,526.00 25,443,342.00 0.00 10091894 6 Mobile Home Park Various FL 33,616,000.00 4,148,736.80 0.00 10093827 7 Various Various Various 33,600,000.00 2,641,388.72 0.00 10096939 8 Mixed Use Los Angeles CA 30,871,692.51 2,866,712.83 0.00 10096940 9 Multi-Family Tallahassee FL 30,450,000.00 3,453,019.73 0.00 10093954 10 Retail Chesterfield MO 26,000,000.00 9,388,975.04 0.00 10092142 11 Multi-Family Various NC 25,264,000.00 0.00 1,709,429.93 1/1/16 9/30/16 10092139 12 Multi-Family Various NC 25,160,000.00 0.00 1,714,167.83 1/1/16 9/30/16 10096941 13 Retail Rancho Santa Margarita CA 23,870,000.00 1,825,838.71 0.00 10092051 14 Retail Eureka CA 23,500,000.00 5,194,705.32 0.00 10096942 15 Office Houston TX 21,600,000.00 1,921,462.32 0.00 10093812 16 Retail Newark DE 20,217,018.85 2,180,152.45 0.00 10096943 17 Retail Newport Beach CA 20,800,000.00 1,511,568.64 0.00 10092610 18 Multi-Family Lafayette LA 19,500,000.00 1,223,477.23 0.00 10095979 19 Mobile Home Park Various Various 18,667,726.46 0.00 1,531,087.77 1/1/16 9/30/16 10093911 20 Various Various Various 18,074,437.83 3,974,528.47 0.00 10096944 21 Multi-Family Austin TX 17,929,100.27 1,990,263.27 0.00 10095828 22 Self Storage Various TX 17,953,904.37 1,228,983.00 0.00 10096560 23 Various Various TX 17,030,400.41 1,813,107.16 0.00 10091679 24 Multi-Family Houston TX 13,792,979.14 1,540,981.70 0.00 10093803 25 Industrial Wall Township NJ 13,063,230.87 1,341,911.71 0.00 10095831 26 Lodging New Albany OH 12,732,670.12 1,432,621.29 0.00 10096199 27 Industrial Santa Clarita CA 12,350,000.00 1,187,507.50 0.00 10092950 28 Multi-Family Fayetteville NC 12,269,252.75 1,071,581.01 0.00 10095915 29 Retail Lake Ozark MO 12,000,000.00 1,130,081.17 0.00 10093872 30 Multi-Family Fayetteville NC 11,708,533.53 966,436.88 0.00 10093598 31 Lodging Macon GA 10,926,475.49 1,560,628.40 0.00 10093848 32 Multi-Family Houston TX 10,658,276.14 0.00 918,494.02 1/1/16 9/30/16 10092149 33 Retail Genoa Township MI 10,120,486.58 1,104,846.05 0.00 10096945 34 Various Newport Beach CA 9,795,000.00 797,689.22 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI Recent NOI NOI Start Date NOI End Date 10093196 35 Retail Baton Rouge LA 9,157,942.78 1,163,597.69 0.00 10087366 36 Mobile Home Park Whitmore Lake MI 8,871,564.33 1,368,151.75 0.00 10093750 37 Multi-Family Houston TX 8,400,000.00 953,962.28 0.00 10095998 38 Lodging Lithonia GA 8,063,674.76 1,357,397.87 0.00 10091722 39 Lodging Louisville KY 8,151,820.22 1,114,950.16 0.00 10093239 40 Multi-Family Gainesville FL 7,741,652.16 759,757.26 0.00 10096946 41 Office Redmond WA 7,690,882.06 654,757.53 0.00 10091719 42 Lodging Indianapolis IN 7,724,867.39 1,095,226.07 0.00 10087793 43 Mobile Home Park Battle Creek MI 7,500,000.00 771,986.13 0.00 10096947 44 Multi-Family Houston TX 7,210,043.86 1,002,356.67 0.00 10091725 45 Multi-Family Daytona Beach FL 6,852,063.42 581,868.26 0.00 10092144 46 Multi-Family Fort Walton Beach FL 6,375,000.00 772,524.37 0.00 10092670 47 Lodging Lincoln NE 6,078,493.85 621,831.37 0.00 10093748 48 Lodging Canton GA 6,075,767.30 1,165,423.51 0.00 10093908 49 Mobile Home Park Murrells Inlet SC 6,225,081.32 736,351.53 0.00 10096948 50 Retail Timonium MD 5,684,993.70 755,183.52 0.00 10091723 51 Lodging Clarksville IN 5,858,189.92 1,074,989.35 0.00 10092951 52 Retail Aloha OR 5,665,166.34 470,649.96 0.00 10093976 53 Multi-Family Escondido CA 5,500,000.00 624,176.30 0.00 10093490 54 Retail Ontario OR 5,207,800.43 631,691.12 0.00 10096949 55 Office Newark CA 5,094,445.64 473,800.80 0.00 10096950 56 Retail Bartlett TN 5,084,222.55 578,271.80 0.00 10096951 57 Retail Long Beach CA 5,000,000.00 0.00 375,276.51 1/1/16 9/30/16 10093339 58 Multi-Family Gainesville FL 4,775,944.59 484,073.74 0.00 10096952 59 Office Virginia Beach VA 4,684,165.24 0.00 0.00 10096953 60 Office Alameda CA 4,481,993.68 466,283.50 0.00 10096954 61 Mixed Use Durham NC 4,382,865.23 420,803.96 0.00 10096209 62 Lodging Madison GA 4,093,530.81 0.00 550,242.70 10/1/15 9/30/16 10093749 63 Self Storage Stanton CA 3,974,820.29 830,205.20 0.00 10093559 64 Self Storage Cerritos CA 3,777,508.20 0.00 748,050.64 2/1/16 1/31/17 10096955 65 Retail San Bernardino CA 3,700,959.89 320,507.35 0.00 10093560 66 Retail Beverly Hills CA 3,600,000.00 343,763.82 0.00 10095832 67 Self Storage Texas City TX 3,441,523.21 429,568.48 0.00 10096189 68 Retail Richmond Hill GA 3,375,446.63 403,563.84 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI Recent NOI NOI Start Date NOI End Date 10093873 69 Mobile Home Park Various IL 3,240,939.83 322,340.39 0.00 10093487 70 Mobile Home Park Lake Charles LA 3,088,451.16 482,507.69 0.00 10091720 71 Lodging Indianapolis IN 3,018,457.21 468,378.89 0.00 10096956 72 Multi-Family College Station TX 2,984,634.79 304,797.84 0.00 10093629 73 Retail Visalia CA 2,604,976.79 301,935.70 0.00 10093551 74 Self Storage Irwindale CA 2,500,000.00 457,841.12 0.00 10096957 75 Retail Boulder City NV 2,420,210.74 256,852.22 0.00 10087178 76 Mobile Home Park Tucson AZ 2,397,915.63 286,731.26 0.00 10087176 77 Multi-Family Tallahassee FL 2,300,358.74 0.00 317,356.86 1/1/16 9/30/16 10091684 78 Mobile Home Park San Antonio TX 1,972,128.20 301,169.43 0.00 10092145 79 Mobile Home Park Holly Hill FL 1,912,500.00 0.00 167,026.93 1/1/16 9/30/16 10096190 80 Multi-Family Savannah GA 1,446,619.87 195,600.36 0.00 10093881 81 Multi-Family Cocoa FL 1,339,083.63 130,810.50 0.00 10096958 82 Office Boynton Beach FL 1,232,695.52 0.00 136,848.78 1/1/16 9/30/16 Total 1,200,268,738.95 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 4/17/17 0 0 0 0 0 0 0 0 4.311374% 89 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.299106% 3/17/17 0 0 0 0 0 0 0 0 4.311528% 90 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.299259% 2/17/17 0 0 0 0 0 0 0 0 4.311730% 91 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.299461% 1/18/17 0 0 0 0 0 0 0 0 4.311872% 92 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.299602% 12/16/16 0 0 0 0 0 0 0 0 4.312009% 93 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.299738% 11/18/16 0 0 0 0 0 0 0 0 4.312159% 94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.299888% 10/17/16 0 0 0 0 0 0 0 0 4.312292% 95 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.300020% 9/16/16 0 0 0 0 0 0 0 0 4.312418% 96 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.300146% 8/17/16 0 0 0 0 0 0 0 0 4.312538% 97 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.300267% 7/15/16 0 0 0 0 0 0 0 0 4.312643% 98 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.300372% 6/17/16 0 0 0 0 0 0 0 0 4.312758% 99 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.300486% 5/17/16 0 0 0 0 0 0 0 0 4.312860% 100 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.300588% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 135,154.83 67.40 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 34 9,795,000.00 9,795,000.00 0.00 0.00 0.00 0.00 0.00 0.00 56.86 0.00 36 9,162,177.63 8,871,564.33 0.00 0.00 0.00 0.00 0.00 0.00 6.62 0.00 76 2,476,311.32 2,397,915.63 0.00 0.00 0.00 0.00 0.00 0.00 3.92 0.00 Totals 21,433,488.95 21,064,479.96 0.00 0.00 0.00 0.00 0.00 0.00 67.40 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 For Additional Information, please contact CSAIL 2015-C1 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C1 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Refunds Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 67.40 Total Interest Shortfall Allocated to Trust 67.40 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
